Citation Nr: 1236682	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-14 367A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher disability ratings for a lumbosacral strain with degenerative disc disease, rated as 10 percent disabling prior to November 23, 2010 and as 20 percent disabling as of that date.   

2.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

3.  Entitlement to higher ratings for degenerative joint disease of the right knee, rated as noncompenable prior to April 21, 2008 and as 10 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2009, the Board remanded this case to afford the Veteran a hearing.  

The requested hearing was held, in person at the RO, before the undersigned Acting Veterans Law Judge, who is the acting Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In October 2010, the Board noted the Veteran's report of increased symptomatology and remanded the case for current examinations and medical opinions.  The requested examination was done in November 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  The Court determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  In Arnesen v. Brown, 8 Vet. App. 432 (1995) the Court applied the principles of DeLuca to the rating of knees.  

On the November 2010 VA examination, the examiner noted that the Veteran reported flares of pain 2 to 3 times per week lasting one to two days.  However, the examiner did not make any attempt to portray these flare-ups in terms of degrees of additional motion lost.  Further, the examiner did not say he could not portray the flare-ups in those terms.  Neither did the examiner explain why he did not attempt to portray the flare-ups in terms of additional degrees of motion lost.  

After reviewing the Veteran's hearing transcript and other statements by the Veteran, including the recent letter from the Veteran's employer about his leave under the Family Medical Leave Act (FMLA), the Board finds that the flare-ups are a large part of the Veteran's claim.  If at all possible, the extent of their functional impact should be assessed.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should associate the Veteran's current VA clinical records, since December 2011, with his Virtual VA file.  

2.  The AOJ should ask the Veteran to identify and provide signed releases for information from the health care provider referred to in the December 2011 FMLA letter from his employer.  Thereafter, the AOJ should request a complete copy of the Veteran's records from the identified health care provider.  

3.  After the above records have been associated with the file, or it has been determined that they cannot be obtained, the AOJ should return the claims folder to the physician who did the November 2010 VA examination of the Veteran's joints.  The examiner should:

a.  Attempt to portray the Veteran's spine flare-ups in terms of degrees of additional motion lost.  

b.  Attempt to portray the Veteran's left knee flare-ups in terms of degrees of additional motion lost.  

c.  Attempt to portray the Veteran's right knee flare-ups in terms of degrees of additional motion lost.  

It must be emphasized that we are looking for a reasonable approximation based on the objective findings and sound medical judgment and do not expect the precision of a goniometer.  

If the examiner cannot portray the Veteran's flare-ups in terms of degrees of additional motion lost for any joint, he must explain why.  A comment that the examiner cannot estimate the additional disability without resort to speculation is not an adequate explanation.  Moreover, the Board expects the examiner to provide an opinion based on the record, his objective findings, the Veteran's description of flare-ups, and the examiner's medical training and experience.  Therefore, it is not adequate to assert that the examiner cannot estimate the effect of flare-ups because he has not seen them.  

If the examiner who did the November 2010 is not available, a similarly qualified examiner should provide the requested opinion.  

If the examiner is unable to provide the requested opinion without further examination or testing, such examination or testing should be scheduled.  

4.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


